               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON


UNITED STATES OF AMERICA


v.                                 CRIMINAL NO.    2:20-cr-00054


NEDELTCHO VLADIMIROV



                  RESPONSE OF THE UNITED STATES
              TO DEFENDANT’S MOTION IN LIMINE NO. 3

     The United States of America offers the following response to

Defendant’s Motion in Limine No. 3 (exclusion of testimony about

Defendant’s knowledge) (ECF 81).

     Defendant seeks an order seeking to prohibit witnesses from

testifying as to whether Defendant “knew” the items he received

from co-conspirators were stolen.     ECF 81.     The United States

acknowledges that a question at trial that asks a witness what

Defendant “knew” at a given point in time would call for improper

speculation from that witness. However, the United States can

establish inferences from the surrounding facts and circumstances

that the Defendant knew or should have known that the items were

stolen.

     Defendant’s request is better addressed on a question by

question basis.   A general order prohibiting such a question is
unnecessary and impractical without hearing the objectionable

question.

                             CONCLUSION

     The United States respectfully requests that the Court deny

Defendant’s Motion in Limine No. 3 (exclusion of testimony about

Defendant’s knowledge) (ECF 81).

                               Respectfully submitted,

                               LISA G. JOHNSTON
                               Acting United States Attorney

                       By:
                               /s/Andrew J. Tessman
                               ANDREW J. TESSMAN
                               Assistant United States Attorney
                               WV State Bar No. 13734
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: andrew.tessman@usdoj.gov


                               /s/Erik S. Goes
                               ERIK S. GOES
                               Assistant United States Attorney
                               WV Bar No. 6893
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: erik.goes@usdoj.gov




                                   2
                     CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “RESPONSE OF THE

UNITED STATES TO DEFENDANT’S MOTION IN LIMINE NO. 3,” has been

electronically filed and service has been made on opposing counsel

by virtue of such electronic filing this 6th day of July, 2021 to:

                     Timothy J. LaFon
                     CICCARELLO DELGIUDICE & LAFON
                     1219 Virginia Street, East, Suite 100
                     Charleston, WV 25301
                     E-mail: tlafon@cdlwv.com




                              /s/Andrew J. Tessman
                              ANDREW J. TESSMAN
                              Assistant United States Attorney
                              WV State Bar No. 13734
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: andrew.tessman@usdoj.gov


                              /s/Erik S. Goes
                              ERIK S. GOES
                              Assistant United States Attorney
                              WV Bar No. 6893
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: erik.goes@usdoj.gov




                                3
